DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-9, 11-21 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … generating, by the computing hardware, metadata based on retrieving the personal data from the data source and processing the data subject access request; associating, by the computing hardware, the credential with the metadata in a data structure; determining, by the computing hardware and subsequent to associating the credential with the metadata, that the credential is invalid for accessing the data source by: determining, by the computing hardware, a time period between a time of last use stored in the metadata and a current time: and comparing, by the computing hardware, the time period to a credential inactivity threshold amount of time; and preventing, by the computing hardware and based on determining that the credential is invalid for accessing the data source, the credential from being used to access the data source…in combination and relationship with the rest of claim as being claimed in claims 1, 8, 15.
Therefore, claims 2-7, 9-14, 16-21 are allowable as being dependent upon independent claims 1, 8, 15.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to preventing the credentials from being used to access the data source.

Manov et al (Pub. No. US 2016/0359861); “Accessing an Application Through Application Clients and Web Browsers”;
-Teaches the authorization server compares received application client identifier to a number of application client identifiers from mappings…see par. 21.

Chan et al (Pub. No. US 2016/0226879); “Authorization Token Cache System and Method”;
-Teaches the authorization grant module obtains an access token from the token service computer…determining whether the user has provided credential information and token metadata for obtaining the access token…see par. 55-56.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499